Order filed April 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-1047-CV
                                     ____________

          ROSEMARY HARRISON AND LESLIE WILLIAMS, Appellant

                                            V.

                    LANSBOUROUGH APARTMENTS, Appellee


                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                         Trial Court Cause No. 1002594


                                       ORDER
       No reporter’s record has been filed in this case. The official court reporter for the
Court informed this court that appellant had not made arrangements for payment for the
reporter’s record. On February 21, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter's record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal on or before May 14,
2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution.



                       PER CURIAM